NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


PETER LEYVA,                     )
                                 )
          Appellant,             )
                                 )
v.                               )                 Case No. 2D18-2467
                                 )
HIDDEN ACRES ESTATES, INC. BOARD )
OF DIRECTORS BRENDA WARREN;      )
RICHARD GERHART; ROBERT          )
LAWRENCE GREGORY BLANKINSHIP; )
JAMES ROWLAND; BARBARA           )
GODFREY SAMUEL SCALES; and       )
PATRICIA GERHART,                )
                                 )
          Appellees.             )
                                 )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for
Highlands County; Larry Helms, Judge.

Peter Leyva, pro se.

Henry B. Campbell and Elliott V. Mitchell
of Campbell, Trohn, Tamayo & Aranda,
P.A., Lakeland, for Appellees.



PER CURIAM.

             Affirmed.



SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.